DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 10/19/2021 has been entered. Claim 4 has been amended. No Claim has been canceled. No New Claim has been added. Claims 1-30 are still pending in this application, with claims 1, 11, 26 and 29 being independent.

Response to Arguments
1.	Applicant's arguments filed on 10/19/2021 in applicant’s remark regarding Claim 1, 11, 26 and 29, the applicant argues that Cheng (US 2013/0107861 A1) cannot teach the claim limitations “the reallocation allocates a first quantity of resource blocks to the first carrier and a second quantity of resource blocks which is less than the first quantity to the second carrier”, because Cheng fails to teach allocation (or reallocation) of resource blocks of a common data packet across multiple component carriers. In response to applicant’s argument, examiner stated that the claim recites the reallocation of resource blocks across multiple component carriers. Thus Cheng still teaches the claim limitations. See Cheng teaches- CCE1 of 1st group of RBs 23 to subband 31 (i.e.1st carrier) is less than 33, 2nd group of RBs to subband 21(i.e. 2nd carrier) (see Fig. 5; [0048]). 



3.	Applicant's arguments filed on 10/19/2021 in applicant's remark regarding Claim 4, the applicant argues that Cheng cannot teach receiving different quantities of resource blocks of a data packet across different component carriers “based at least in part on transmitting the first CQI data subsequent to the second CQI data”, because Cheng fails to teach whether CQI for the subband 21 is provided before or after CQI for the subband 31. In response to applicant’s argument, examiner stated that see Cheng teaches a first UE indicates a first subband 21(i.e. 2nd carrier) as the subband with the best CQI (i.e. CQI 2) and a second subband 31(i.e. 1st carrier) as the subband with the second best CQI (i.e. CQI 1). Hence it is obvious that CQI 1 is transmitted across 1st carrier that is before CQI 2 that is transmitted across 2nd carrier. As well as, examiner points out that the claim language 4 contradicts the claim concept of claim 1. Because the claim 4 recites that CQI 2 across CC2 is transmitted in t2 and CQI 1 across CC1 is transmitted in t1, wherein t1 (CQI 1) is subsequent to t2 (CQI 2) and claim 1 recites CQI 1 across t1 is greater than CQI 2 across t2. Therefore examiner recites that the claim should be t2 is subsequent (later) to t1. Also claim 4 has typo error in line 7-8, “the first quantity within the second carrier” that should be “the first quantity within the first carrier”. Appropriate correction is needed.


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEHEDI S ALEY/Examiner, Art Unit 2415                                                                                                                                                                                                        
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415